Title: Thursday June the 28th 1781.
From: Adams, John Quincy
To: 


       This morning brother Charles and I, went to buy a trunk, when we had got it here we began to pack up our books, which we did before dinner. After dinner Pappa sent for us from the golden Lion. We went there and found Mr. Jennings there. We did not stay there long, but went to Mr. Lynch’s, and went into water with him and some other gentlemen; at eight o’clock our Master came here and we took leave of him.
       Chapter 7th. From Pope’s works.
      